DETAILED ACTION
1.	The following communication is in response to applicant's amendment and substitute 
specification received on 22-April-2022.  Claims 1-3, 7-8, 10-14 and 16-19 are pending in the application.  Claims 4-6, 9, 15 and 20 are canceled.  Further, the specific arguments as presented in applicant’s present response, on pages 6-8, are considered persuasive, and therefore the previously applied rejections have been withdrawn.
The examiner notes that the present substitute specification includes new paragraphs
related to the features cited in the non-final 112(a) rejection on 27-January-2022.  However, these paragraphs are determined to not be new matter, as both the abstract and the claims, as originally filed, included the aforementioned features.  For this reason, the examiner has concluded that the absence of the paragraphs in the specification, as originally filed, was an unintentional oversight by the applicant. 
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	Claims 1-3, 7-8, 10-14 and 16-19 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, reasonably disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 13 for the emergency shutdown and landing of passenger drones by an Air Traffic Control (ATC) system, specifically including: 
(Claim 13)  “a network interface and one or more processors communicatively coupled to one
another, wherein the network interface is communicatively coupled to a plurality of passenger 
drones via one or more wireless networks; and 
memory storing instructions that, when executed, cause the one or more processors to 
determine a passenger drone is one of distressed and rogue based on analysis of one or more types of data chosen from operational data received from the passenger drone and data related to the passenger drone received from another passenger drone; 
determine timing for a shutdown and a location for landing; and 
communicate instructions to the passenger drone for the landing and the shutdown thereof based on the timing for the shutdown and the landing location determined via the one or more wireless networks comprising at least one cellular network.”

2.2	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-3, 7-8, 10-12, 14 and 16-19 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 13. 

Response Guidelines
3.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

3.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661